Case 5:19-cr-00015-gwc Document 59 Filed 02/11/20 Page 1 of 1

U.S. DISTRICT Co!
DISTRICT OF VER!
UNITED STATES DISTRICT COURT FILED
FOR THE 20200FEB 1! AM

  
 

DISTRICT OF VERMONT
CLERK

 
 
 

UNITED STATES OF AMERICA, BY

DEPUTY CLARK

  

Vv. Case No. 5:15-cr-15

)

)

)

)

LOUIS MARGIOTTI, JR., )
)

Defendant. )

ORDER RE: UNOPPOSED MOTION TO CONTINUE
PRE-TRIAL CONFERENCE OR CHANGE OF PLEA HEARING

On or about February 7, 2020, counsel for Louis Margiotti Jr. filed an Unopposed Motion
to Continue Pre-Trial Conference or Change of Plea Hearing for sixty (60) days.

Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds that the ends of justice are best
served by granting a continuance and outweigh the best interests of the Defendant and the public
in a speedy trial.

Accordingly, the Defendant’s motion is granted and the hearing scheduled for February
12, 2020 shall now be continued until April 13, 2020. It is further Ordered that the period of
delay resulting from the continuance of time shall be excludable in computing the time in which
the trial in this cause must commence pursuant to the Speedy Trial Act and this District’s Plan
for Prompt Disposition of Criminal Cases.

IT IS SO ORDERED

Dated at Rutland, in the District of Vermont, this 11" day of February, 2020.

oe)

Geoffrey W. Crawford, Chief Judge
United States District Court
